Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bradford on 02/7/22.

The application has been amended as follows: 

1. (Currently Amended) An artificial intelligence (Al) based apparatus for forecasting energy usage, the Al based apparatus comprising: a configured to receive a request for providing power usage forecasting information of a first period including a current month with respect to an electronic apparatus of a user; a memory configured to store power actual-use data indicating power usage of an electronic apparatus of each of a plurality of configured to: load power actual-use data of the user during a predetermined second period before the current month, classify power actual-use data during the predetermined second period of the power actual-use data of each of a plurality of other users into a plurality of power use patterns 


8. (Currently Amended) An artificial intelligence (Al) based method of forecasting energy usage, the Al based method comprising: a first step of receiving a request for providing power usage forecasting information of a first period including a current month with respect to an electronic 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of calculates a daily forecasting weight given a weight based on weather or holiday information of the first period, divides a use period of the electronic apparatus into first to third sections, and classifies the user into any one of a low user, a middle user or a high user according to the use period to generate the power usage forecasting information, and wherein, when the user is the low user who uses the electronic apparatus during a period corresponding to the first section, the processor: BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/BFF/bmApplication No.: 16/499,977Docket No.: 3449-3895PUS1 Reply to Office Action of September 28, 2021Page 3 of 9 loads, from the memory, power actual-use data of a corresponding month of the user and a corresponding-month average of the power actual-use data of each of the plurality of other user; applies the daily forecasting weight to the power actual-use data of the corresponding month and the corresponding-month average to generate the power usage forecasting information, in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117